Opinion issued February 3, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00211-CV
                           ———————————
     CROWN COMMUNICATION LLC D/B/A CROWN COMM LLC,
                       Appellant
                                        V.
             T10 UNISON SITE MANAGEMENT LLC AND
           THE ESTATE OF CHARLOTTE MCGREW, Appellees


                    On Appeal from the 25th District Court
                          Colorado County, Texas
                         Trial Court Case No. 23350


                         MEMORANDUM OPINION

      Appellant, Crown Communication LLC, has filed a motion to dismiss this

appeal. More than ten days have elapsed since the filing of the motion, and no

party has objected to dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued
in this appeal. Accordingly, we grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2